DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on October 18, 2021, are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.

The drawings are objected to because:
Claim 18 is objected to because the claim limitation is not shown in the drawings. This statement is based upon Applicant’s specification at pages 25-26, where Applicant states that that the “cavity (not shown”).
On June 23, 2021, Applicant filed a replacement figure 3. Replacement figure 3 added the word “cavity” with an arrow pointing to element 23. In addition, Applicant deleted the word “not shown” on page 25 at line 32. In the originally filed drawings figure 3 element 23 did not contain a cavity. Further, replacement figure 3 does not show a cavity. It shows a solid piece of intrinsic material 23 with elements 17 in it. There is no cavity. Therefore, when considering the replacement figure 3, in conjunction with the amendment to the specification, it is Examiner’s position that Applicant has introduced 
Claim 9 is objected to because the claim limitations are not shown in the drawings. Claim 9 requires “further regions” and requires “further voltage sources” These limitations, and the rest of claim 9’s limitations are not shown in the drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
Applicant has amended page 25 at line 32 to remove “not shown”. In addition, Applicant has added the word cavity with an arrow in figure 3. There is no support in the originally filed specification for this removal of the term “not shown”, nor is there support for adding the word “cavity” with the arrow in figure 3. Therefore, the specification and drawings contain new matter, and will not be entered.
Appropriate correction is required.


	
	
	

Claim Rejections - 35 USC § 112(a)
Examiner withdraws the 35 USC § 112(a) based upon Applicant’s specification on page 10 at lines 1-4.

Claim Rejections - 35 USC § 112(b)
Examiner withdraws the 35 USC § 112(a) based upon Applicant’s amendments and arguments.

Allowable Subject Matter
Claims 1-4, and 6-20 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach that the second voltage source keeps the second region at a voltage less than a threshold voltage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822